RODRIGUEZ V. STATE






NO.  07-07-0104-CR

        07-07-0105-CR

        07-07-0106-CR

        07-07-0107-CR

        07-07-0108-CR



IN THE COURT OF APPEALS



FOR THE SEVENTH DISTRICT OF TEXAS



AT AMARILLO



PANEL B



MAY 23, 2007

______________________________



ALFONSO DEMETRIO RODRIGUEZ, APPELLANT



V.



THE STATE OF TEXAS, APPELLEE

_________________________________



FROM THE 251
ST
 DISTRICT COURT OF RANDALL COUNTY;



NOS. 17772-C, 17773-C, 17774-C, 17829-C, 18159-C;



HONORABLE DAVID GLEASON, JUDGE

_______________________________





Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.

ORDER ON ABATEMENT AND REMAND

Appellant Alfonso Demetrio Rodriguez filed a pro se notice of appeal from five separate judgments convicting him of abandoning a child, kidnapping, unauthorized use of a motor vehicle, assault on a public servant, and criminal mischief.  The clerk’s record has been filed, and reflects that appellant had appointed counsel at trial.  On May 11, 2007, appellant filed a letter with this court indicating he has not yet been appointed counsel to assist with his appeal. 

Accordingly, we now abate this appeal and remand the causes to the 251
st
 District Court of Randall County for further proceedings.  Upon remand, the trial court shall utilize whatever means necessary to determine the following:

1.	whether appellant desires to prosecute the appeal; 

2.	whether appellant is indigent; and

3.	whether the appellant is entitled to appointed counsel.

Should it be determined appellant wishes to prosecute the appeal, is indigent, and is entitled to an appointed attorney, the trial court shall appoint counsel.  If counsel is appointed, the name, address, telephone number, and state bar number of said counsel shall be included in an order appointing counsel.  If necessary, the trial court shall issue findings of fact, conclusions of law, and any necessary orders it may enter regarding the aforementioned issues and cause its findings, conclusions, and orders to be included in a supplemental clerk’s record.  A supplemental record of the hearing, if any, shall also be prepared.  The supplemental clerk’s record and supplemental reporter’s record, if any, shall be filed with the Clerk of this Court on or before June 22, 2007.

It is so ordered.

Per Curiam

Do not publish.